      Case 2:15-cv-02245-ROS Document 316 Filed 12/17/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Prison Legal News,                                No. CV-15-02245-PHX-ROS
10                  Plaintiff,                         ORDER
11   v.
12   David Shinn, et al.,
13                  Defendants.
14
15          Defendants have filed a motion to stay the Court’s order (Doc. 305) and the Clerk’s
16   Judgment (Doc. 306) pending appeal. (Doc. 315.) In the motion, Defendants assert that in

17   Doc. 314, “the Court extended the deadline to deliver the Prisoner [sic] Legal News issues
18   until the conclusion of appellate proceedings.” (Doc. 315 at 2.) But in Doc. 314, the Court

19   stayed only Plaintiff’s Bill of Costs and Motion for Attorneys’ Fees and Non-taxable

20   expenses until the conclusion of appellate proceedings. (Doc. 314.) The order addressing
21   the stipulated motion to extend Defendants’ time to deliver copies of the October 2014,
22   April 2017, May 2017, and June 2017 issues of Prison Legal News to current ADC

23   prisoner-subscribers (Doc. 309) is Doc. 310, which extends the deadline to deliver the

24   copies only until January 6, 2020. (Doc. 310.)

25          If Defendants wish to extend the time to deliver copies of the October 2014, April

26   2017, May 2017, and June 2017 issues of Prison Legal News to current ADC prisoner-
27   subscribers past January 6, 2020, they must file a motion requesting this relief by noon on
28   December 19, 2019. If Defendants file such a motion and Plaintiff does not consent,
      Case 2:15-cv-02245-ROS Document 316 Filed 12/17/19 Page 2 of 2



 1   Plaintiff will have until December 23, 2019 to respond. Defendants will have until
 2   December 30, 2019 to reply. The briefing schedule for the pending motion to stay (Doc.
 3   315) will not be affected.
 4          Accordingly,
 5          IT IS ORDERED any motion requesting an extension of time to deliver copies of
 6   the October 2014, April 2017, May 2017, and June 2017 issues of Prison Legal News to
 7   current ADC prisoner-subscribers must be filed by noon on December 19, 2019. Any
 8   response will be due December 23, 2019, and any reply will be due December 30, 2019.
 9          IT IS FURTHER ORDERED pursuant to Rule 25(d), David Shinn is substituted
10   for Charles L. Ryan as the Director of the Arizona Department of Corrections.
11          Dated this 17th day of December, 2019.
12
13
14                                                   Honorable Roslyn O. Silver
15                                                   Senior United States District Judge

16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
